                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND

   ALLSTATE INSURANCE COMPANY
          Plaintiff,

               v.                                                  Civil Action No. ELH-17-3400

   STANLEY ROCHKIND, et al.
          Defendants.

                                  MEMORANDUM OPINION

       “[A]n insurance company cannot be held liable for periods of risk it never contracted to

cover.” Pennsylvania National Mutual Casualty Ins. Co. v. Roberts, 668 F.3d 106, 109 (4th Cir.

2012). The insurance dispute at here issue concerns this “straightforward” principle. Id. But, the

dispute is anything but straightforward.

       Plaintiff Allstate Insurance Company (“Allstate”) has filed a declaratory judgment action

against defendants Stanley Rochkind, individually and as trustee of the assets of both Dear

Management and Construction Company (“Dear Management”) and Uptown Realty Co. Limited

Partnership (“Uptown”).1 See ECF 1 (“Complaint”). Allstate has also sued Malik Sherald, who

was the plaintiff in a lead paint action that he filed against Rochkind in February 2017 in the Circuit

Court for Baltimore City (the “Tort Case”). In the Tort Case, Sherald alleged injury from lead

paint exposure in connection with a property owned, maintained, and/or managed by Rochkind.

See ECF 1-2 (the Tort Case Complaint).2




__________________
      1
        Dear Management and Uptown are forfeited Maryland corporations. ECF 1, ¶¶ 3-4.
       2
        Jurisdiction in this case is founded on diversity, pursuant to 28 U.S.C. § 1332.
ECF 1, ¶ 6.
       Beginning in June 1988, Allstate issued a Personal Umbrella Policy (ECF 1-3, the

“Policy”) to Rochkind, who owns and manages residential properties in Baltimore. ECF 1, ¶ 11.

The Policy, which provided excess personal liability coverage to Rochkind, was continually

renewed over the next decade. Id. But, on June 13, 1999, Allstate modified the terms to exclude

coverage for claims arising from lead paint exposure. Id. Then, on or about June 13, 2000, Allstate

cancelled the Policy. ECF 1-3 at 8; see also ECF 22-1 at 2; ECF 38 at 9. Allstate now seeks a

declaration that it has no duty to defend or indemnify Rochkind for injuries allegedly sustained by

Sherald arising from lead paint exposure on or after June 13, 1999, i.e., the effective date of the

lead paint exclusion. Id. ¶ 12.

       According to Allstate, Sherald’s total lead exposure was 3858 days; it insured Rochkind

for 1195 days; and therefore Allstate’s total liability is 30.1% of any damages awarded against

Rochkind (1195/3858). ECF 25 at 1.3 According to Allstate, Rochkind is liable for the remaining

69.9% of any judgment in favor of Sherald. ECF 1 at 6.

       Three motions are now pending. First, Allstate has moved for summary judgment

(ECF 22), supported by a memorandum of law (ECF 22-1) (collectively the “Allstate Motion”)

and two exhibits. ECF 22-2; ECF 22-3. Defendants filed a consolidated opposition and a cross

motion for summary judgment or, in the alternative, to certify issues to the Maryland Court of

Appeals. ECF 25 (“Cross Motion”). They also submitted two exhibits. ECF 25-1; ECF 25-2.

Plaintiff filed a consolidated reply and opposition. ECF 29. Defendants replied (ECF 38) and

submitted the Affidavit of Paul Rogers, M.D., an expert in neurodevelopmental pediatrics.

ECF 28-1. The Affidavit pertains to Sherald’s period of exposure to lead.



__________________
        3
          My calculation suggests that 1,195 divided by 3,858 equals 30.97%, but the discrepancy
is not material.

                                                -2-
       Allstate has moved to strike the Affidavit of Dr. Rogers. ECF 39. Defendants oppose the

motion (ECF 40), and Allstate submitted a reply. ECF 43.

       The Motions are fully briefed and no hearing is necessary to resolve them. See Local

Rule 105.6. For the foregoing reasons, I shall deny the motions.

                                   I.      Factual Summary

       On February 27, 2017, in the Circuit Court for Baltimore City, Sherald sued Rochkind,

individually and as trustee of the assets of Dear Management and Uptown. Sherald v. Rochkind,

No. 24-C-17-000943; see also ECF 1-2. Sherald, who is now 23-years of age, alleged claims of

negligence. He asserted that his mother, grandparents, and great grandmother lived at or visited

2722 Riggs Avenue in Baltimore City (“Property”) from 1964 to the “present.” Id. at 5, ¶ 5.

According to Sherald, the Property was operated and controlled by Rochkind, Dear Management,

and Uptown. Id. at 4-5, 13-15. Moreover, he asserted that he was exposed to lead paint at the

Property from the time of his birth on March 6, 1996, to the “present,” while either residing or

visiting at the Property. Id. at 5. However, Sherald also appears to have alleged that damaging

exposure occurred only until June 1999. Id. at 13-15; see ECF 25 at 33, 43-45.

       Allstate was not a party to the Tort Case. The parties do not state whether Allstate provided

a defense to Rochkind in the suit. See ECF 1-2.

       During the pendency of the Tort Case, the parties engaged in discovery. During discovery,

Sherald stated in an answer to an interrogatory: “Since birth, [Sherald] has always spent most of

his time at [Rochkind’s] rental property located at 2722 Riggs Avenue, where he currently

resides.” ECF 22-2 at 5. However, Sherald also stated that his parents “held [other] rental

residences where Plaintiff would usually, but not always, sleep and call home.” Id. He identified




                                                -3-
three other residences where he had lived: One from birth to age 2; a second from ages 2 to 7; and

a third from 2003 to the present. ECF 22-2 at 5.

       Of relevance here, Sherald described the condition of the Property, id. at 7:

       The premises were not maintained by the landlord, and the painted surfaces were
       deteriorating throughout the rental property. Areas of chipping, peeling and flaking
       paint include the trim/woodwork around windows, doors and the baseboards. Also,
       walls, doors and kitchen cabinets. These areas of deteriorated paint were in most
       all rooms of the house, including the bedrooms, living room and kitchen. The front
       porch area woodwork was chipping, peeling and flaking as well. Plaintiff was
       frequently at or near these areas of deteriorated paint as an infant and toddler, and
       throughout his life.

       Further, Sherald stated that Rochkind “did not correct the deteriorated paint conditions

when asked to do so or when otherwise informed of the presence of chipping peeling and flaking

paint inside the premises.” Id. at 7-8.

       In addition, Sherald provided his blood lead levels with respect to five dates. Id. at 9. His

first test is dated March 7, 1997, and his last test is dated September 27, 2006. Id. The parties

appear to agree for the purposes of the motions that Sherald’s final blood lead levels were elevated.

See ECF 25 at 33; ECF 29 at 7.

       After some discovery, the Tort Case settled, and the parties stipulated to a dismissal of that

case, with prejudice. See Sherald v. Rochkind, No. 24-C-17-000943, ECF 56/0, ECF 57/0 (Feb.

8, 2019; March 13, 2019).4 The parties have not provided the Court with the terms of the

settlement.



__________________
       4
          A “court may properly take judicial notice of ‘matters of public record’ and other
information that, under Federal Rule of Evidence 201, constitute ‘adjudicative facts.’” Goldfarb,
791 F.3d at 508; see also Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308, 322 (2007);
Katyle v. Penn Nat’l Gaming, Inc., 637 F.3d 462, 466 (4th Cir. 2011), cert. denied, 565 U.S. 825
(2011); Philips v. Pitt Cty. Mem. Hosp., 572 F.3d 176, 180 (4th Cir. 2009). However, under Fed.
R. Evid. 201, a court may take judicial notice of adjudicative facts only if they are “not subject to
reasonable dispute,” in that they are “(1) generally known within the territorial jurisdiction of the

                                                -4-
                                         II.    The Policy

       As noted, Allstate’s request for declaratory judgment arises out of a Personal Umbrella

Policy of insurance issued to Rochkind. See ECF 1-3. The Policy covered the Property from June

13, 1988 until June 13, 2000. Id. at 8; ECF 1, ¶ 11.

       The Policy (ECF 1-3) “applies to an occurrence anywhere in the world while the insurance

is in force.” Id. at 10. An “occurrence” is “an accident or continuous exposure to conditions.” Id.

       Pursuant to the Policy, “Allstate will defend an insured if sued as the result of an

occurrence covered by this policy even if the suit is groundless, false or fraudulent.” Id. at 14.

Further, “Allstate will pay when an insured becomes legally obligated to pay for personal injury

or property damage caused by an occurrence.” Id. at 12.5 The Policy defines “personal injury,”

in relevant part, to include “bodily injury, sickness, disease or death of any person.” Id. at 11.

       Effective June 13, 1999, Allstate added an endorsement to the Policy. Id. at 17-19 (the

“Endorsement”). The Endorsement contains several exclusions, including an exclusion for

physical injury resulting from exposure to lead. Id. at 18, Exclusion 10 (the “Lead Coverage

Exclusion”). The Endorsement provides, id. at 17-19:

       Policy Endorsement

       The following endorsement changes your policy. Please read this document
       carefully and keep it with your policy.


       This Endorsement Changes Your Policy—Keep It With Your Policy

       Personal Umbrella Policy

__________________
trial court or (2) capable of accurate and ready determination by resort to sources whose accuracy
cannot reasonably be questioned.”
        5
          After the 1999 modification, the Policy said: “Allstate will pay when an insured becomes
legally obligated to pay for personal injury, property damage or bodily injured caused by an
occurrence.” ECF 25 at 5 (internal footnotes omitted). This change does not affect the resolution
of the cross motions.

                                                 -5-
Amendatory Endorsement—AP779

                                         ***
D. The following exclusions are added:
   10. to personal injury or bodily injury which results in any manner from any
       type of vapors, fumes, acids, toxic chemicals, toxic gases, toxic liquids,
       toxic soils, waste materials, irritants, contaminants, or pollutants, including,
       but not limited to:
       a) lead in any form;
       b) asbestos in any form;
       c) radon in any form; or
       d) oil, fuel oil, kerosene, liquid propane or gasoline intended for, or from
           a storage tank.
                                         ***
   11. to property damage consisting of, or caused by, any type of vapors, fumes,
       acids, toxic chemicals, toxic gasses, toxic liquids, toxic solids, waste
       materials, irritants, contaminants, or pollutants, including, but not
       limited to:
       a) lead in any form;
       b) asbestos in any form;
       c) radon in any form; or
       d) oil, fuel oil, kerosene, liquid propane or gasoline intended for, or from
           a storage tank.
                                         ***
   12. to any liability imposed upon any insured by any governmental authority
       for personal injury or bodily injury which results in any manner from, or
       for property damage consisting of, or caused by, any type of vapors,
       fumes, acids, toxic chemicals, toxic gases, toxic liquids, toxic soils, waste
       materials, irritants, contaminants, or pollutants, including, but not limited
       to:
       a) lead in any form;
       b) asbestos in any form;
       c) radon in any form; or
       d) oil, fuel oil, kerosene, liquid propane or gasoline intended for, or from
           a storage tank.

   13. to any loss, cost or expense arising out of any request, demand, or order that
       any insured test for, monitor, clean up, remove, contain, treat, detoxify, or
       neutralize, or in any way respond to or assess the effects of any vapors,
       fumes, acids, toxic chemicals, toxic gases, toxic liquids, toxic soils, waste
       materials, irritants, contaminants, or pollutants, including, but not limited
       to:
       a) lead in any form;
       b) asbestos in any form;
       c) radon in any form; or



                                         -6-
               d) oil, fuel oil, kerosene, liquid propane or gasoline intended for, or from
                  a storage tank.

                                      III.    Choice of Law

       Allstate asserts that Maryland law governs the legal issues in this diversity case. ECF 22-1

at 8. Defendants do not contest the point; they assume, without discussion, that Maryland law

applies here. See ECF 25.

       In an action based upon diversity of citizenship, a federal court must apply the substantive

law of the state in which it sits, including that state’s choice of law rules. Klaxon Co. v. Stentor

Elect. Mfg. Co., 313 U.S. 487, 496-97 (1941); see Colgan Air, Inc. v. Raytheon Aircraft Co., 507

F.3d 270, 275 (4th Cir. 2007); see Colgan Air, Inc. v. Raytheon Aircraft Co., 507 F.3d 270, 275

(4th Cir. 2007); Ground Zero Museum Workshop v. Wilson, 813 F. Supp. 2d 678, 696 (D. Md.

2011); Baker v. Antwerpen Motorcars, Ltd., 807 F. Supp. 2d 386, 389 n.13 (D. Md. 2011).

       In a contract claim, Maryland courts follow the rule of lex loci contractus, applying the

substantive law of the state where the contract was formed, unless there is a choice-of-law

provision in the contract. Erie Ins. Exch. v. Heffernan, 399 Md. 598, 618, 925 A.2d 636, 648

(2007); Am. Motorists Ins. Co. v. ARTRA Group, Inc., 338 Md. 560, 573, 659 A.2d 1295, 1301

(1995); see also Cunningham v. Feinberg, 441 Md. 310, 326, 107 A.3d 1194, 1204 (2015); Lewis

v. Waletzky, 422 Md. 647, 657 n.8, 31 A.3d 123, 129 n.8 (2011). “For choice-of-law purposes, a

contract is made where the last act necessary to make the contract binding occurs.” Konover

Property Trust, Inc. v. WHE Assocs., Inc., 142 Md. App. 476, 490, 790 A.2d 720, 728 (2002)

(citing Commercial Union Ins. Co. v. Porter Hayden Co., 116 Md. App. 605, 672, 698 A.2d 1167,

1200 (1997), cert. denied, 348 Md. 205, 703 A.2d 147 (1997)).

       The Policy does not appear to contain a choice of law clause. See ECF 1-3. Nor is it clear

that the Policy was executed in Maryland, although the Property and the insureds are located in


                                                -7-
Maryland. But, “[t]ypically, ‘[t]he locus contractus of an insurance policy is the state in which

the policy is delivered and the premiums are paid.’” Porter Hayden, 116 Md. App. at 673, 698

A.2d at 1200 (citation and some internal quotation marks omitted). This is because delivery of the

policy and the payment of the premium are ordinarily the last acts necessary to make an insurance

policy binding. See Aetna Cas. & Sur. Co. v. Souras, 78 Md. App. 71, 77, 552 A.2d 908, 911

(1989).

          In any event, because the parties implicitly agree that Maryland law governs their claims,

[the Court] need not inquire further into the choice-of-law questions.” Vanderhoof-Forschner v.

McSweegan, 215 F.3d 1323 (Table) at *2 n.2 (4th Cir. 2000) (citing American Fuel Corp. v. Utah

Energy Dev. Co., 122 F.3d 130, 134 (2d Cir. 1997) (“[W]here the parties have agreed to the

application of the forum law, their consent concludes the choice of law inquiry.”)). Accordingly,

I shall apply the substantive law of Maryland.

                                  IV.     Motion for Certification

          Before proceeding to the cross motions for summary judgment, the Court must consider

whether it should even reach them or, instead, certify questions to the Maryland Court of Appeals,

as requested by defendants.

          Under the Maryland Uniform Certification of Questions of Law Act (“Certification Act”),

Md. Code (2013 Repl. Vol., 2017 Supp.), § 12–601 et seq. of the Courts and Judicial Proceedings

Article (“C.J.”), this Court may certify to the Maryland Court of Appeals a question of law “if the

answer may be determinative of an issue in pending litigation in the certifying court and there is

no controlling [Maryland] appellate decision, constitutional provision, or statute . . . .” Defendants

maintain that two unsettled questions of State law are potentially dispositive of this case and




                                                 -8-
therefore they ask the Court to certify them to the Maryland Court of Appeals. See ECF 25

at 33-50.

           The two issues address the proper method of allocating the damages and defense costs

arising from lead-paint poisoning disputes. The first issue (the “Allocation Issue”) concerns

whether Allstate is liable for all of the damages and defense costs (the “all sums method”) or,

instead, only the portion of the damages equal to its share of the time on the risk (the “pro rata

method”). The second issue (the “Exposure Issue”) concerns the duration of Sherald’s exposure

to lead.

           As to the Allocation Issue, defendants maintain that the all sums method applies. It

provides that an insurer whose coverage is triggered is liable for the full amount of the judgment

against the policyholder, up to the amount of its policy limit. ECF 25 at 14-33. Not surprisingly,

Allstate supports the pro rata method, which limits an insurer’s liability to “that period of time it

was on the risk compared to the entire period during which damages occurred.’” ECF 22-1 at 8

(quoting Mayor & City Council of Baltimore v. Utica Mut. Ins. Co., 145 Md. App. 256, 313, 802

A.2d 1070, 1104 (2002), cert. granted, 371 Md. 613 (2002), cert. dismissed, 374 Md. 81 (2003))

(emphasis in original). That is, an “‘insurer’s liability (up to its policy limit) is measured by the

underlying loss multiplied by the ratio of time covered by the policy to the time subject to the risk.

The denominator of this fraction [is] the total period of risk . . . [and] the numerator . . . is . . . the

portion of [the total period of risk] during which [the insured] had coverage from [the insurer].’”

ECF 22-1 at 9 (quoting Sybron Transition Corp. v. Security Ins. of Hartford, 258 F.3d 595, 597

(7th Cir. 2001) (second alteration mine; all other alterations in Allstate’s Motion); see also Roberts,

668 F.3d at 113; Utica, 145 Md. App. at 312, 802 A.2d at 1103-04.




                                                   -9-
       With respect to the Exposure Issue, when using the pro rata method to calculate the

insurer’s share of the damages, the exposure period represents the denominator, i.e., the total

period of the tort plaintiff’s risk. However, when employing the all sums method, the length of

the tort plaintiff’s exposure period does not affect the allocation of the damages. Instead, the

insurer is liable for all damages up to the policy limit.

       The parties dispute the end date of Sherald’s exposure period. According to Allstate, the

Fourth Circuit in Roberts, 668 F.3d at 106, concluded that the end date is the date of the tort

plaintiff’s final test showing an elevated blood lead level. ECF 22-1 at 10. Defendants maintain

that the end date is June 13, 1999, when coverage for lead exposure under the Policy terminated.

They claim Sherald’s Tort Case Complaint alleged damaging exposure only through that date.

ECF 25 at 33; see ECF 1-2 at 13, 15

                          A.      Proposed Questions for Certification

       Defendants propose the following two questions for certification to the Maryland Court of

Appeals, which I quote in full, ECF 25 at 34:

       1. Where a carrier becomes legally obligated to pay damages and defense costs
          for bodily injury caused by an “occurrence” by the happening of some portion
          of that bodily injury during the policy period, is the triggered policy liable up
          to its limits for the entire amount of indemnity and defense costs, or is the
          policy’s liability limited to a pro rata portion of the indemnity and defense costs
          based upon the number of years which the policy provided coverage and the
          years of which bodily injury took place (the “Allocation Issue”); and

       2. Where a lead paint plaintiff only alleges exposure during the policy period, is
          the carrier entitled to unilaterally calculate the entire period over which plaintiff
          has recorded elevated blood levels as the “period of exposure” for Roberts-type
          allocation [i.e., pro rata allocation] (the “Exposure Issue”)?[6]




__________________
      6
        See Roberts, 668 F.3d 106, discussed, infra.

                                                 -10-
       To this Court’s knowledge, the Maryland Court of Appeals has not addressed either of the

questions proposed for certification. But, the Maryland Court of Special Appeals has addressed

the first question. See Md. Cas. Co. v. Hanson, 169 Md. App. 484, 902 A.2d 152 (2006); Riley v.

United Servs. Auto. Ass’n, 161 Md. App. 573, 871 A.2d 599 (2005), aff’d on other grounds, 393

Md. 55, 899 A.2d 819 (2006); Utica, 145 Md. App. 256, 802 A.2d 1070.

                                B.     Standard for Certification

       The role of a federal court when considering an issue of state law is to “interpret the law

as it believes that state’s highest court of appeals would rule.” Abadian v. Lee, 117 F. Supp. 2d

481, 485 (D. Md. 2000) (citing Liberty Mut. Ins. Co. v. Triangle Indus., Inc., 957 F.2d 1153, 1156

(4th Cir.), cert. denied, 506 U.S. 824 (1992)); accord Private Mortg. Inv. Servs., Inc. v. Hotel &

Club Assocs., Inc., 296 F.3d 308, 312 (4th Cir. 2002) (stating that federal court’s task in

considering an issue of state law is to “predict how [the state’s highest] court would rule if

presented with the issue”).     Thus, a federal court ordinarily cannot speak with precedential

authority on a matter of state law. In several procedural contexts, the Supreme Court has invoked

the principles of federalism and comity, stating: “Needless decisions of state law [by federal

courts] should be avoided both as a matter of comity and to promote justice between the parties,

by procuring for them a surer-footed reading of applicable law.” United Mine Workers v. Gibbs,

383 U.S. 715, 726 (1966).

       The Certification Act provides that the Court may certify a question of law to the Maryland

Court of Appeals “if the answer may be determinative of an issue in pending litigation in the

certifying court and there is no controlling [Maryland] appellate decision, constitutional provision,

or statute . . . .” C.J. § 12-603. The purpose of the Certification Act “is ‘to promote the widest

possible use of the certification process in order to promote judicial economy and the proper



                                                -11-
application of [Maryland]’s law in a foreign forum.’” Proctor v. WMATA, 412 Md. 691, 705, 990

A.2d 1048, 1056 (2010) (emphasis in original) (quoting Certification Act, § 3 cmt.)).

       The Fourth Circuit has endorsed certification of substantial, unresolved questions of state

law to a state’s highest court, where a certification procedure is available and resolution of the

question is necessary to the case. Certification “ensur[es] the correct legal outcome, aid[s] in

judicial economy, and manifest[s] proper respect for federalism.” Sartin v. Macik, 535 F.3d 284,

291 n.6 (4th Cir. 2008).

       When deciding whether certification of a question of law is appropriate, a federal court

must undertake a two-part inquiry. First, the court must consider whether the answer “‘may be

determinative of an issue in pending litigation.’” Antonio v. SSA Sec., Inc., 749 F.3d 227, 234 (4th

Cir. 2014) (quoting C.J. § 12-603)). Second, it must “evaluate whether . . . [the question may be

answered] based on a ‘controlling appellate decision, constitutional provision, or statute of

[Maryland].’” Antonio, 749 F.3d at 234 (second alteration in original) (quoting C.J. § 12-603).

       Notably, for the purpose of C.J. § 12-603, a decision of an intermediate state appellate court

is not a “controlling appellate decision.” Proctor, 412 Md. at 704, 990 A.2d at 1055 (citing King

v. Order of United Commercial Travelers, 333 U.S. 153, 160-61 (1948)). But, if the Court of

Appeals “has not spoken on the issue, ‘an intermediate appellate state court . . . is a datum for

ascertaining state law which is not to be disregarded by a federal court unless it is convinced by

other persuasive data that the highest court of the state would decide otherwise.’” Proctor, 412

Md. at 704, 990 A.2d at 1055 (emphasis in original) (quoting Commissioner v. Estate of Bosch,

387 U.S. 456, 465 (1967)); see also Assicurazioni Generali, S.p.A. v. Neil, 160 F.3d 997, 1002

(4th Cir. 1998) (quoting West v. Am. Tel. & Tel. Co., 311 U.S. 223, 237 (1940)). “Persuasive data”




                                               -12-
exists only if the “decision of a state’s intermediate court cannot be reconciled with state statutes,

or decisions of the state’s highest court, or both . . . .” Assicurazioni, 160 F.3d at 1003.

       “A federal court cannot refuse to follow an intermediate appellate court’s decision simply

because it believes the intermediate court’s decision was wrong, bad policy, or contrary to the

majority rule in other jurisdictions.” Id. Such beliefs do not constitute “persuasive data.”

                             C.      Question 1: The Allocation Issue

       In essence, defendants seek to certify the question of whether the pro rata method or the all

sums method applies when an insurer becomes obligated to pay damages and defense costs for a

tort plaintiff’s continuous exposure to lead.7 Defendants argue that State law on the Allocation

Issue is “unsettled and confusing, with unresolved conflicts among court decisions and statutory

provisions.” ECF 25 at 37. As a result, they maintain that “determining or predicting Maryland

law on allocation would be exceedingly difficult.” Id.

       For example, according to defendants, the Maryland Court of Special Appeals’ adoption

of the pro rata method in Utica, 145 Md. App. 256, 802 A.2d 1070, is “inconsistent” with the Court

of Appeals’ reasoning in Lloyd E. Mitchell, Inc. v. Maryland Cas. Co., 324 Md. 44, 57, 595 A.2d

469, 475 (1991). ECF 25 at 39. The defendants also assert that the pro rata method conflicts with

the Md. Code (2017 Repl. Vol., 2018 Supp.), § 19-102(a) of the Insurance Article (“Ins.”). ECF 25

at 41-42.




__________________
        7
          An injury is continuous when it results from repeated exposure to substantially the same
general harmful conditions over a period of time. See Injury, BLACK’S LAW DICTIONARY (10th ed.
2014) (defining a “continual injury” as an “injury that recurs at repeated intervals.”). It also notes
that it is “termed (but improperly) continuous injury.” Id. Notwithstanding Black Law
Dictionary’s erudition, I shall follow the Maryland courts’ practice of referring to “continuous”
injuries.

                                                 -13-
        Allstate argues that certification is unnecessary as Maryland case law firmly supports using

the pro rata method to allocate damages in continuous injury cases like this one. ECF 29 at 16-21.

Allstate does not address defendants’ arguments regarding Mitchell, 324 Md. 44, 595 A.2d 469,

or Ins. § 19-102(a). I agree with Allstate.

        The Maryland Court of Special Appeals has decided three cases addressing the use of pro

rata allocation in continuous injury cases. First, in 2002, the court considered how to allocate

liability among several insurance companies for property damage resulting from the installation

and presence of asbestos-containing insulation in a building. Utica, supra, 145 Md. App. at 308-

14, 802 A.2d at 1100-04. The court adopted the pro rata method, reasoning that it “conforms with

the realities of long term property damage resulting from asbestos in buildings.” Id. at 309, at

1102. The court said, id. at 311, 802 A.2d at 1103:

        “At the time [the insured] purchased each individual insurance policy, we doubt
        that [it] could have had a reasonable expectation that each single policy would
        indemnify [it] for liability related to property damage occurring due to events taking
        place years before and years after the term of each policy . . . . [T]here is no logic
        to support the notion that one single insurance policy among 20 or 30 years worth
        of policies could be expected to be held liable for the entire time period.”

(quoting Public Service Company of Colorado v. Wallis and Companies, 986 P.2d 924, 940 (Colo.

1999)) (alterations in original).

        Moreover, the court “disagree[d] with . . . the ‘all sums’ and ‘joint and several approach’

in general.” Id. at 310, 802 A.2d at 1102 (emphasis added). The court’s logic turned on the poor

fit between the all sums method and the nature of long-term and continuous injuries. These

features are not unique to property damage resulting from asbestos. Rather, they are common

across different kinds of injuries, including lead poisoning. Indeed, the court concluded that, “[t]o

compress long-term damage of a continuing nature into a single policy period, which would

effectively be called for under the ‘joint and several’ or ‘all sums’ approach, is ‘intuitively


                                                -14-
suspect.’” Id. at 311, 802 A.2d at 1103 (emphasis added) (quoting Olin Corp. v. Insurance Co. of

North America, 221 F.3d 307, 322-23 (2d Cir. 2000)).

       In 2005, in Riley, supra, 161 Md. App. at 587-94, 871 A.2d at 608-12, the Court of Special

Appeals affirmed the logic of Utica. There, the court considered an insurer’s liability under a

policy for lead-induced injuries spanning multiple policy periods. “Maryland law,” the court

concluded, “dictates that the judgment be allocated pro rata among the policies based on their time

on the risk.” Id. at 592, 871 A.2d at 611. The Court reasoned that the all sums method “runs

counter to the pro rata by time-on-the-risk allocation method adopted in continuous injury cases

in Maryland.” Id.

       The Court of Special Appeals reached the same conclusion again the following year in

another lead paint case. See Hanson, supra, 169 Md. App. 484, 902 A.2d 152. Noting that in

Utica it had “specifically rejected the all-sums approach,” id. at 519, 902 A.2d at 167 (citing Utica,

145 Md. App. at 311, 802 A.2d at 1103), the court again concluded that the pro rata method, not

the all sums method, applies when allocating liability among insurers in lead poisoning cases.

Hanson, 169 Md. App. at 519, 902 A.2d at 167.

       Notably, the Fourth Circuit has also concluded that Maryland law requires application of

the pro rata method in lead poisoning cases. In Roberts, 668 F.3d 106, the Court stated: “In lead

paint or continuous trigger cases such as this one, Maryland courts engage in a ‘pro rata by time-

on-the-risk allocation’ of liability.” Id. at 113 (citing Hanson, 169 Md. App. at 512, 902 A.2d at

168 (quoting Riley 161 Md. App. at 592, 871 A.2d at 611); In re Wallace & Gale Co., 385 F.3d

820 at 835 (4th Cir. 2004) (holding that after Utica, “the pro-rata allocation method is correct under

Maryland law”)). “Applying Maryland law,” the Court therefore affirmed the lower court’s use

of the pro rata method. Roberts, 668 F.3d at 111; see also Allstate Ins. Co. v. Blue, ADC-18-1199,



                                                -15-
2019 WL 266281, at *4 (D. Md. Jan. 18, 2019) (applying the pro rata method in a similar lead

exposure case).

       However, defendants argue that Utica conflicts with the Maryland Court of Appeals’

reasoning in Mitchell, 324 Md. 44, 595 A.2d 469. See ECF 25 at 39-41. The Mitchell Court

concluded that exposure to asbestos during an insurance policy’s coverage period triggered

coverage for asbestos-related injuries that surfaced after the policy lapsed. As a result, the court

required the insurer to defend and indemnify the policyholder “for those amounts, consistent with

policy limits, that [the policyholder] may be legally obligated to pay as damages in connection

with the asbestos-related claims against it.” Id. at 61-62, 595 A.2d at 477-78.

       In this language, defendants see an endorsement of the all sums method. ECF 25 at 40.

But, the Mitchell Court addressed the triggering of coverage, not the means of allocating damages.

Indeed, the court did not address the all sums and pro rata methods. Moreover, the Fourth Circuit

rejected a similar argument in In re Wallace, 385 F.3d at 820. In that case, the Fourth Circuit

reasoned that “the triggering requirement of exposure during the policy period or an obligation to

indemnify on account of legal obligation to pay” is not “inconsistent with [the time on the risk

decision in] Utica Mutual.” Id. at 831-32.

       Defendants make much of the fact that, during the Mitchell Court’s discussion of whether

coverage was triggered, it quoted Zurich Ins. Co. v. Raymark Industries, 118 Ill.2d 23 (1987).

ECF 25 at 40; see Mitchell, 324 Md. at 57-58, 595 A.2d at 475-76. They characterize Zurich as a

“key ‘all sums’ case.” ECF 25 at 40.

       To be sure, the Mitchell Court quoted Zurich. But, as noted, it never discussed the proper

methodology for allocating damages. In essence, defendants argue that, by quoting a portion of

Zurich, Mitchell endorsed Zurich in its entirety. Id. at 41. However, when a court cites a case for



                                               -16-
one proposition, it is not implicitly endorsing every other proposition contained in that case.

Indeed, almost immediately after quoting Zurich, the Mitchell Court quoted Ins. Co. of No. Am. v.

Forty-Eight Insulations, 451 F. Supp. 1230 (E.D. Mich. 1978), aff’d, 633 F.2d 1212 (6th Cir.1980),

which endorsed the pro rata method. Under defendants’ logic, the Mitchell Court adopted the

contradictory position of endorsing both the all sums method and the pro rata method. Yet, it

endorsed neither one.

       Defendants also argue that Ins. § 19-102(a) conflicts with the pro rata method. That

provision states: “A liability insurance policy issued in the State may not require the insured to

pay for liability or loss under the policy.” Id. But, this argument was rejected by the Fourth Circuit

in In re Wallace, 385 F.3d at 832. Moreover, exposure occurring outside an insurance policy’s

coverage period is not necessarily a loss. As a consequence, there is no intrinsic conflict between

Ins. § 19-102(a) and the pro rata method.

       In light of the unambiguous case law, I see no ground for certification as to the Allocation

Issue. The defendants have not presented “‘persuasive data that the highest court of the state would

decide otherwise.’” Assicurazioni, supra, 160 F.3d at 1002 (quoting West, supra, 311 U.S. at 237).

They do not present persuasive evidence that the decisions of the intermediate courts are

irreconcilable “with state statutes, or decisions of the state’s highest court, or both[.]”

Assicurazioni, 160 F.3d at 1003.

       Defendants have cited other jurisdictions that apply the all sums method, ECF 25 at 15-16,

16 n.30, as well as policy considerations in support of it. Id. at 22-25. But see SCOTT M. SEAMAN

& JASON R. SCHULZE, ALLOCATION OF LOSSES IN COMPLEX INSURANCE COVERAGE CLAIMS § 4:3

(2018) (“The pro rata approach . . . appears to be the emerging trend among decisions.”). Even if

these arguments are valid, however, a federal court’s belief that “the intermediate court’s decision



                                                -17-
was wrong, bad policy, or contrary to the majority rule in other jurisdictions” is not persuasive

data. Assicurazioni, 160 F.3d at 1003. That is, such considerations do not justify certification, in

light of three decisions on the matter issued by the Maryland Court of Special Appeals.

                             D.      Question 2: The Exposure Issue

       The parties dispute the proper method for determining how long Sherald was exposed to

lead paint, i.e., the exposure period. In particular, the parties disagree over the proper end date.8

       Allstate contends that Sherald was exposed to lead at the Property until at least the date of

Sherald’s “last blood lead level,” on September 27, 2006. ECF 22-1 at 10 (citing ECF 22-2

at 5, 8-9). Conversely, defendants maintain that the end date should be set at June 13, 1999, when

coverage for injuries from exposure to lead terminated under the Policy, because Sherald’s tort

suit alleged damaging exposure only through that date. ECF 25 at 33, 44-45; see ECF 1-2




__________________
        8
          The parties also appear to dispute the start date, but this issue was not fully addressed.
Allstate maintains that the start of the exposure period is Sherald’s date of birth, March 6, 1996.
ECF 22-1 at 10. Defendants appeared to agree in their Cross Motion. See ECF 25. However, in
their reply, they assert that the proper start date is actually November 6, 1996, when Sherald was
eight-months old. ECF 38 at 3.

        By raising this issue only in their reply, defendants arguably deprived Allstate of a chance
to respond. Accordingly, I shall focus my analysis on the end date. Sprint Nextel Corp. v. Simple
Cell Inc., 248 F. Supp. 3d 663, 689 (D. Md. 2017) (“To the extent that Sprint moves for summary
judgment on new issues not raised in its original motion for partial summary judgment in response
to Simple Cell’s cross motion for summary judgment, the court declines to consider them at this
time.”); see also Cloaninger ex rel. Estate of Cloaninger v. McDevitt, 555 F.3d 324, 336 (4th Cir.
2009) (stating that “a plaintiff may not raise new claims after discovery has begun without
amending his complaint”); Harris v. Reston Hosp. Ctr., LLC, 523 F. App’x 938, 946 (4th Cir.
2013) (holding that the district court properly refused to consider an argument raised by the
plaintiff for the first time in her response to the defendant’s motion for summary judgment);
Gilmour v. Gates, McDonald & Co., 382 F.3d 1312, 1315 (11th Cir. 2004) (holding that the
plaintiff could not raise a new claim in response to the defendant’s summary judgment motion);
Lee v. Certainteed Corp., 123 F. Supp. 3d 780, 794 (E.D.N.C. 2015) (stating that “a plaintiff may
not amend his complaint through arguments in his brief in opposition to a motion”).


                                                -18-
at 13, 15. But, because Maryland courts have not decided how to calculate the length of the

exposure period, defendants seek certification.

        The Court and the parties have identified only two federal cases, based on Maryland law,

addressing the calculation of the end date. See SEAMAN & SCHULZE § 10:2 (explaining that

nationwide, there is a “relative dearth of legal decisions on proper start and stop dates for allocation

purposes, as opposed to trigger rulings”). In both cases, to determine the end date, the courts

looked to the record from the underlying state court trials on the tort dispute. Their decisions were

fact bound and did not turn on public policy considerations or the language of the insurance policy

or state law.

        In the first case, an insurer sought declaratory judgment limiting its responsibility for

damages to a tort plaintiff to its pro rata share. Pennsylvania Nat. Mut. Cas. Ins. Co. v. Attsgood

Realty, JFM-09-2650, 2010 WL 2998681 (D. Md. July 27, 2010), aff’d in part, rev’d in part sub

nom. Pennsylvania Nat. Mut. Cas. Ins. Co. v. Roberts, 668 F.3d 106 (4th Cir. 2012). The district

court set the start date of the exposure period at the tort plaintiff’s date of birth, not the date of her

first elevated blood lead level. Id. at *1. It reasoned that the “evidence in the underlying litigation,

including the testimony of [the tort plaintiff’s] expert, . . . established that [the tort plaintiff] was

first exposed to lead paint when she was born.” Id. at *1.

        By contrast, the court set the end date of the exposure period to the date of the tort plaintiff’s

final elevated blood lead level, not the date when the tort plaintiff moved from the Property. The

court said: “[The tort plaintiff] continued to reside at the subject premises until sometime in 1998

but I find that the August 1995 test should be the cut-off date for application of the continuous

trigger rule because by that time the harm had been done.” Id. at *1 n. 2.




                                                  -19-
       On appeal, the Fourth Circuit found substantial evidence in the record that the tort plaintiff

had been exposed to lead since her birth. Roberts, 668 F.3d at 117. Therefore, it concluded that

the proper start date was the defendant’s date of birth, because it marked the start of her exposure

to lead. Id.9 The end date was not at issue in the appeal. Id. at 111.

       In Pennsylvania Nat’l Mut. Cas. Ins. Co. v. Jacob Dackman & Sons, LLC, RDB-16-cv-

2640, 2017 WL 4098749 (D. Md. Sept. 14, 2017), another judge in this District considered the

proper end date of the tort plaintiff’s exposure to lead. After reviewing the Fourth Circuit’s opinion

in Roberts, the court concluded that it was “not bound” by Roberts to use the tort plaintiff’s final

elevated blood lead level “as the end date of the entire period during which damages occurred.”

Id. at *3. Rather, the court concluded it “must base this determination on the evidence presented

at trial in the Underlying Litigation.” Id.

       The court stated that after the tort plaintiff permanently vacated the premises, he continued

to have elevated blood lead levels. Jacob Dackman, 2017 WL 4098749, at *4. But, the court

concluded that the tort plaintiff was not exposed to “an external source of lead poisoning.” Id. As

a result, the court set as the end date the date that the tort plaintiff permanently vacated the

premises, because that was “the latest date of lead exposure.” Id.

       As the Jacob Dackman Court recognized, a court need not set the start or end dates of the

exposure period to correspond with the first or last date of a test showing an elevated blood lead

level. Id. at *3. Rather, the court must determine the appropriate dates based on the evidence.

This is a question of fact, not law, and is therefore inappropriate for certification. See C.J. § 12-603



__________________
        9
          The Roberts Court observed that the length of exposure (55 months) is the denominator,
while the period of coverage (24 months) is the numerator. And, it observed: “[T]he denominator
drives the amount of Penn National’s liability. Roberts [the tort plaintiff] seeks to shrink it as
much as possible in order to maximize her recovery” from the insurance company. Id. at 116.

                                                 -20-
(“The Court of Appeals of this State may answer a question of law certified to it by a court of the

United States[.]”) (emphasis added).

         Of import here, the record on this issue is underdeveloped. The underlying Tort Case

settled before trial, and the parties have submitted only two exhibits (ECF 22-2; ECF 38-1) that

are relevant to the analysis. See Sherald v. Rochkind, No. 24-C-17-000943, ECF 56/0 (Feb. 8,

2019).

         Accordingly, certification as to the Exposure Issue is not warranted under Maryland law.

                         V.     Cross Motions for Summary Judgment

         In its motion for summary judgment, Allstate seeks a declaration that (1) the Policy does

not cover damages resulting from exposure to lead paint on or after June 13, 1999, when the Policy

first excluded coverage for lead paint poisoning, and (2) Rochkind is responsible for all damages

and defense costs resulting from any exposure after that date. Id. at 6. In their Cross Motion,

defendants argue that Allstate is not entitled to such a declaration. See ECF 25. They maintain

that the pro rata method does not apply here and the Lead Coverage Exclusion is invalid. Id.

at 3-33. Further, they contest the duration of Sherald’s exposure to lead. Id. at 43-45.

                                   A.      Standard of Review

         Under Rule 56(a) of the Federal Rules of Civil Procedure, summary judgment is

appropriate only “if the movant shows that there is no genuine dispute as to any material fact and

the movant is entitled to judgment as a matter of law.” See Celotex Corp. v. Catrett, 477 U.S. 317,

322-24 (1986); see also Formica v. Aylor, 739 F. App’x 745, 754 (4th Cir. 2018); Iraq Middle

Mkt. Dev. Found. v. Harmoosh, 848 F.3d 235, 238 (4th Cir. 2017). The nonmoving party must

demonstrate that there is a dispute of material fact so as to preclude the award of summary

judgment as a matter of law. Ricci v. DeStefano, 557 U.S. 557, 585-86 (2009); Matsushita Elec.



                                                -21-
Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 585-86 (1986); see also Gordon v. CIGNA

Corp., 890 F.3d 463, 470 (4th Cir. 2018).

        The Supreme Court has clarified that not every factual dispute will defeat a summary

judgment motion. “By its very terms, this standard provides that the mere existence of some

alleged factual dispute between the parties will not defeat an otherwise properly supported motion

for summary judgment; the requirement is that there be no genuine issue of material fact.”

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986) (emphasis in original).

        A fact is “material” if it “might affect the outcome of the suit under the governing law.”

Id. at 248. There is a genuine issue as to material fact “if the evidence is such that a reasonable

jury could return a verdict for the nonmoving party.” Id.; see Variety Stores, Inc. v. Wal-Mart

Stores, Inc., 888 F.3d 651, 659 (4th Cir. 2018); Sharif v. United Airlines, Inc., 841 F.3d 199, 2014

(4th Cir. 2016); Raynor v. Pugh, 817 F.3d 123, 130 (4th Cir. 2016); Libertarian Party of Va. v.

Judd, 718 F.3d 308, 313 (4th Cir. 2013). On the other hand, summary judgment is appropriate if

the evidence “is so one-sided that one party must prevail as a matter of law.” Anderson, 477 U.S.

at 252. But, “the mere existence of a scintilla of evidence in support of the plaintiff’s position will

be insufficient; there must be evidence on which the jury could reasonably find for the

plaintiff.” Id.

        Notably, “[a] party opposing a properly supported motion for summary judgment ‘may not

rest upon the mere allegations or denials of [his] pleadings,’ but rather must ‘set forth specific facts

showing that there is a genuine issue for trial.’” Bouchat v. Balt. Ravens Football Club, Inc., 346

F.3d 514, 522 (4th Cir. 2003) (quoting former Fed. R. Civ. P. 56(e)), cert. denied, 514 U.S. 1042

(2004); see also Celotex, 477 U.S. at 322-24. And, the court must view all of the facts, including

reasonable inferences to be drawn from them, in the light most favorable to the nonmoving



                                                 -22-
party. Ricci, 557 U.S. at 585-86; Matsushita Elec. Indus. Co. Ltd., 475 U.S. at 587; accord Variety

Stores, Inc., 888 F.3d at 659; Gordon, 890 F.3d at 470; Roland v. United States Citizenship &

Immigration Servs., 850 F.3d 625, 628 (4th Cir. 2017); Lee v. Town of Seaboard, 863 F.3d 323,

327 (4th Cir. 2017); FDIC v. Cashion, 720 F.3d 169, 173 (4th Cir. 2013).

       The district court’s “function” is not “to weigh the evidence and determine the truth of the

matter but to determine whether there is a genuine issue for trial.” Anderson, 477 U.S. at 249;

accord Guessous v. Fairview Prop. Inv., LLC, 828 F.3d 208, 216 (4th Cir. 2016). Thus, in

considering   a   summary     judgment    motion,     the   court   may   not   make    credibility

determinations. Jacobs v. N.C. Administrative Office of the Courts, 780 F.3d 562, 569 (4th Cir.

2015); Mercantile Peninsula Bank v. French, 499 F.3d 345, 352 (4th Cir. 2007). Therefore, in the

face of conflicting evidence, such as competing affidavits, summary judgment ordinarily is not

appropriate, because it is the function of the fact-finder to resolve factual disputes, including

matters of witness credibility. See Black & Decker Corp. v. United States, 436 F.3d 431, 442 (4th

Cir. 2006); Dennis v. Columbia Colleton Med. Ctr., Inc., 290 F.3d 639, 644-45 (4th Cir. 2002).

       In sum, to avoid summary judgment, there must be a genuine dispute as to material

fact. In Iraq Middle Mkt. Dev. Found., 848 F.3d at 238, the Court reiterated: “A court can

grant summary judgment only if, viewing the evidence in the light most favorable to the non-

moving party, the case presents no genuine issues of material fact and the moving party

demonstrates entitlement to judgment as a matter of law.”

       When, as here, the parties have filed cross motions for summary judgment, the court must

consider “each motion separately on its own merits ‘to determine whether either of the parties

deserves judgment as a matter of law.’” Rossignol v. Voorhaar, 316 F.3d 516, 523 (4th Cir. 2003)

(citation omitted); see Mellen v. Bunting, 327 F.3d 355, 363 (4th Cir. 2003). Simply because both



                                               -23-
parties have filed for summary judgment does not mean that summary judgment to one party or

another is necessarily appropriate. “Both motions must be denied if the court finds that there is a

genuine issue of material fact. But if there is no genuine issue and one or the other party is entitled

to prevail as a matter of law, the court will render judgment.” 10A ALAN WRIGHT & ARTHUR

MILLER, ET AL., FEDERAL PRACTICE & PROCEDURE § 2720, at 336-37 (3d ed. 1998, 2012 Supp.).

                           B.      Principles of Contract Construction

        In the federal courts, declaratory judgments are authorized by the Declaratory Judgment

Act, 28 U.S.C. § 2201(a), which provides, with exceptions not relevant here that, in “a case of

actual controversy within its jurisdiction, . . . any court of the United States, upon the filing of an

appropriate pleading, may declare the rights and other legal relations of any interested party

seeking such declaration . . . .” Because the parties’ rights and obligations in this case arise under

the Policy, resolution of the Motion turns on the text of the Policy, which must be interpreted in

accordance with Maryland law.

       Maryland law is well settled that “the interpretation of an insurance policy is governed by

the same principles generally applicable to the construction of other contracts.” Mitchell v. AARP,

140 Md. App. 102, 116, 779 A.2d 1061, 1069 (2001); see Moscarillo v. Prof’l Risk Mgmt. Servs.,

Inc., 398 Md. 529, 540, 921 A.2d 245, 251 (2007); State Farm Mut. Ins. Co. v. DeHaan, 393 Md.

163, 193, 900 A.2d 208, 225-26 (2006); Cole v. State Farm Mut. Ins. Co., 359 Md. 298, 305, 753

A.2d 533, 537 (2000). Accordingly, “‘ordinary principles of contract interpretation apply.’”

Megonnell v. United Servs. Automobile Ass’n, 368 Md. 633, 655, 796 A.2d 758, 772 (2002)

(citation omitted); see Dutta v. State Farm Ins. Co., 363 Md. 540, 556, 769 A.2d 948, 957 (2001).

       In “‘deciding the issue of coverage under an insurance policy, the primary principle of

construction is to apply the terms of the insurance contract itself.’” Universal Underwriters Ins.



                                                 -24-
Co. v. Lowe, 135 Md. App. 122, 137, 761 A.2d 997, 1005 (2000) (quoting Bausch & Lomb, Inc.

v. Utica Mut. Ins. Co., 330 Md. 758, 779, 625 A.2d 1021 (1993)). However, the court bears

responsibility for ascertaining the scope and limitations of an insurance policy. See Fister v.

Allstate Life Ins. Co., 366 Md. 201, 210, 783 A.2d 194, 199 (2001); Mitchell, 324 Md. at 56, 595

A.2d at 475.

       The Maryland Court of Appeals has explained that judicial “interpretation of insurance

contracts to determine the scope and limitations of the insurance coverage, like any other contract,

begins with the language employed by the parties.” MAMSI Life & Health Ins. Co. v. Callaway,

375 Md. 261, 279, 825 A.2d 995, 1005 (2003). Generally, Maryland courts “analyze the plain

language of [an insurance] contract according to the words and phrases in their ordinary and

accepted meanings as defined by what a reasonably prudent lay person would understand them to

mean.” Universal Underwriters Ins. Co., 135 Md. App. at 137, 761 A.2d at 1005; see Capital City

Real Estate, LLC v. Certain Underwriters at Lloyd’s London, 788 F.3d 375, 379 (4th Cir. 2015)

(quoting Kendall v. Nationwide Ins. Co., 348 Md. 157, 166, 702 A.2d 767, 771 (1997)); Walk v.

Hartford Cas. Ins. Co., 382 Md. 1, 14-15, 852 A.2d 98, 106 (2004); Litz v. State Farm Fire and

Casualty Co., 346 Md. 217, 224, 695 A.2d 566, 569 (1997).

       “If the policy’s language is clear and unambiguous, the Court will assume the parties meant

what they said.” Capital City, 788 F.3d at 379 (quoting Perini/Tompkins Joint Venture v. Ace Am.

Ins. Co., 738 F.3d 95, 101 (4th Cir. 2013)). “‘Unless there is an indication that the parties intended

to use words in the policy in a technical sense, they must be accorded their customary, ordinary,

and accepted meaning.’” Maryland Cas. Co. v. Blackstone Intern. Ltd., 442 Md. 685, 695, 114

A.3d 676, 681 (2015) (quoting Mitchell, 324 Md. at 56, 595 A.2d at 475). However, if there is

evidence that the parties intended to ascribe a special or technical meaning to certain words used



                                                -25-
in an insurance contract, those words are construed in accordance with that understanding. Valliere

v. Allstate Insurance Co., 324 Md. 139, 142, 596 A.2d 636, 638 (1991) (“When a policy defines

a term in a manner which differs from the ordinary understanding of that term, the policy definition

controls.”); see also Walk, 382 Md. at 14-15, 852 A.2d at 106; Dutta, 363 Md. at 556, 769 A.2d

at 957.

          Moreover, the insurance policy, including endorsements, “must be construed as a whole

and ‘the character of the contract, its purpose, and the facts and circumstances of the parties at the

time of execution’ must be examined.” Riley, 393 Md. at 79, 899 A.2d at 833 (quoting Chantel

Assocs. v. Mt. Vernon Fire Ins. Co., 338 Md. 131, 142, 656 A.2d 779, 784 (1995)); Clendenin

Bros. v. U.S. Fire Ins. Co., 390 Md. 449, 458, 889 A.2d 387, 393 (2006); see Prince George’s Cty.

v. Local Gov’t Ins. Trust, 388 Md. 162, 173, 879 A.2d 81, 88 (2005) (“In general, the main

insurance policy and an endorsement constitute a single insurance contract, and an effort should

be made to construe them harmoniously.”); Pacific Indem. Co. v. Interstate Fire & Cas. Co., 302

Md. 383, 388, 488 A.2d 486, 488 (1985); see also Capital City, 788 F.3d at 379.

          If the court deems the provisions of an insurance policy unambiguous, the meaning of the

terms is determined by the court as a matter of law. Clendenin Bros. Inc., 390 Md. at 459, 889

A.2d at 393; see Roberts, 668 F.3d at 118 (applying Maryland law). In that circumstance, “‘a court

has no alternative but to enforce those terms.’” Megonnell, 368 Md. at 655, 796 A.2d at 772

(quoting Dutta, 363 Md. at 557, 556 A.2d at 1138). But, if a contractual term is ambiguous, the

court may consult “extrinsic sources” to ascertain the meaning. Cole, 359 Md. at 305, 753 A.2d

at 537. A policy term is considered “ambiguous if, to a reasonably prudent person, the term is

susceptible to more than one meaning.” Id. at 306, 753 A.2d at 537.




                                                -26-
       “‘[U]nlike the majority of other states, Maryland does not follow the rule that insurance

policies are to be most strongly construed against the insurer.’” Capital City, 788 F.3d at 379

(quoting Empire Fire & Marine Ins. Co. v. Liberty Mut. Ins. Co., 117 Md. App. 72, 97, 699 A.2d

482, 494 (1997)); see Megonnell, 368 Md. at 655, 796 A.2d at 771; Bushey v. Nothern Assurance

Co. of America, 362 Md. 626, 632, 766 A.2d 598, 601 (2001); Collier v. MD-Individual Practice

Ass’n, 327 Md. 1, 5, 607 A.2d 537, 539 (1992). But, “if ambiguity is determined to remain after

consideration of extrinsic evidence, ‘it will ordinarily be resolved against the party who drafted

the contract,’ where no material evidentiary factual dispute exists.” Clendenin Bros., 390 Md. at

459-60, 889 A.2d at 394; see Callaway, 375 Md. at 280, 825 A.2d 995, 1005-06 (“[W]hen a term

in an insurance policy is found to be ambiguous, the court will construe that term against the drafter

of the contract which is usually the insurer.”). In other words, where ambiguous language remains,

the court “construe[s] that language ‘liberally in favor of the insured and against the insurer as

drafter of the instrument.’” Connors v. Gov’t Employees Ins. Co., 442 Md. 466, 481-83, 113 A.3d

595, 603-05 (2015) (emphasis in original) (quoting Megonnell, 368 Md. at 655, 796 A.2d at 772).

                                         C.      Discussion

       Allstate seeks a declaration that caps its liability at its pro rata allocation of damages, which

Allstate estimates is 30.1%. Id. To calculate this number, Allstate claims that it followed the

method in the Fourth Circuit’s decision in Roberts, supra, 668 F.3d at 113. That is, Allstate claims

its liability corresponds to Allstate’s time on the risk divided by the period of time between

Sherald’s date of birth and the date of his last elevated blood lead level. So, Allstate claims the

Policy covered only the 1,195 day period from March 6, 1996 (Sherald’s date of birth) to June 13,

1999 (the date of the Policy modification, excluding lead coverage). ECF 22-1 at 10. And, it

asserts that the entire period during which damages occurred is the 3,858 day period between



                                                 -27-
March 6, 1996 (Sherald’s date of birth) and September 27, 2006 (the date of his last blood lead

level test). Id. Therefore, Allstate believes it is responsible for 30.1% (1,195/3,858) of damages

in the underlying suit.

         Defendants disagree. First, they maintain that the all sums method, not the pro rata method,

applies here. As discussed, the all sums method provides that an insurer whose coverage is

triggered is liable for the full amount of the judgment against the policyholder, up to the amount

of its policy limit. By contrast, the pro rata method provides that an “insurer is liable for that

period of time it was on the risk compared to the entire period during which damages occurred.”

ECF 22-1 at 8 (internal citation omitted) (emphasis omitted). Second, defendants maintain that

the Lead Coverage Exclusion is invalid. Third, they claim that even if the pro rata method applies

to damages, Allstate is responsible for all of Rochkind’s defense costs in the underlying suit.

Fourth, they claim that the final test of Sherald’s blood lead level is not the appropriate end point

for determining Sherald’s exposure period to lead (i.e., the denominator in the pro rata calculation).

                                    1.      Stanovich Affidavit

         Defendants rely on the Affidavit of Craig. F. Stanovich to support many of their

contentions. ECF 25-1. Stanovich holds designations as a Chartered Property and Casualty

Underwriter; Certified Insurance Counselor; Certified Risk Manager; and Associate in

Underwriting. Id. He also asserts that he has been “qualified as an expert witness in both state

and federal court on numerous matters relating to insurance.” Id. Stanovich offers opinions on

his view of the proper interpretation and application of the Policy and relevant case law. Id. at 2-8.

Allstate argues: “Mr. Stanovich’s Affidavit offers legal opinions that are not admissible.” ECF 29

at 13.




                                                 -28-
        Fed. R. Evid. 702 permits expert testimony from “[a] witness who is qualified as an expert

by knowledge, skill, experience, training, or education” if the “specialized knowledge will help

the trier of fact to understand the evidence or to determine a fact in issue[.]” But, the opinion must

be “based on sufficient facts or data”, Rule 702(b), and it must be “the product of reliable principles

and methods”, Rule 702(c), that are “reliably applied” to “the facts of the case.” Rule 702(d); see,

e.g., United States v. Smith, ___ F.3d ___, 2019 WL 1372326, at *6 (4th Cir. Mar. 27, 2019). “An

opinion is not objectionable just because it embraces an ultimate issue.” Fed. R. Evid. 704(a). And,

an expert’s opinion may concern “questions of fact that are committed to resolution by the jury.”

United States v. McIver, 470 F.3d 550, 561 (4th Cir. 2006).

        But, testimony that states a legal conclusion is not admissible. Elat v. Ngoubene, 993 F.

Supp. 2d 497, 512 (D. Md. 2014); see also United States v. Offill, 666 F.3d 168, 175 (4th Cir.

2011); United States v. Chapman, 209 Fed. App’x. 253, 269 (4th Cir. 2006); Fed. R. Evid. 704

advisory committee note. Additionally, “opinion testimony that states a legal standard or draws a

legal conclusion by applying law to the facts is generally inadmissible. United States v. McIver,

470 F.3d 550, 562 (4th Cir. 2006).

        Although the Fourth Circuit has noted that “[t]he line between a permissible opinion on an

ultimate issue and an impermissible legal conclusion is not always easy to discern,” this is not one

of those cases. McIver, 470 F.3d at 562. The interpretation of a contract is a question of law, not

fact. See Forrest Creek Assocs., Ltd. v. McLean Sav. & Loan Ass’n, 831 F.2d 1238, 1242 (4th Cir.

1987). To the extent Stanvoich’s Affidavit addresses interpretation of the Policy and related case

law, I shall not consider it.

                                      2.      The Pro Rata Method

                                 i.        Reconsidering the Pro Rata Method



                                                   -29-
       Defendants urge the Court to reconsider the well established case law supporting use of the

pro rata method. See ECF 25 at 14-33. They also maintain that the Maryland Court of Special

Appeals is likely to reconsider application of the pro rata method in Robinson v. CX Re, No. 01888,

Sept. Term 2016 (Md. Ct. Spec. App.). Although Robinson was argued on November 9, 2017, it

apparently has not yet been decided. Therefore, defendants urge the Court to delay ruling on the

Allstate Motion until the Court of Special Appeals decides Robinson.

       However, as indicated, the Court of Special Appeals and the Fourth Circuit have made

clear that the pro rata method governs damage allocations in continuous injury disputes in

Maryland. See Roberts, 668 F.3d 106; Hanson, supra, 169 Md. App. 484, 902 A.2d 152; Riley,

supra, 161 Md. App. 573, 871 A.2d 599; Utica, supra, 145 Md. App. 256, 802 A.2d 1070. Even

if the Court were persuaded by defendants’ arguments, it is nevertheless bound by the Fourth

Circuit’s decision in Roberts. For the same reasons, I see no reason to wait for the Court of Special

Appeals to decide Robinson v. CX Re. Accordingly, I shall not delay my ruling.

                                              ii.   The Policy

       Defendants maintain that the pro rata method does not apply here because the Policy is

different from the kind of insurance policy at issue in Roberts, 668 F.3d 106. According to

defendants, Roberts “has no conceivable application” to this case, which involves a personal

umbrella policy, because Roberts involved a standard CGL policy. ECF 25 at 2. Defendants

maintain that the language of the CGL policy was the basis for the pro rata allocation in Roberts.

Id.

       In Roberts, the insurance policy stated that it did not cover “damages . . . for injuries that

occurred outside of the policy period.” Roberts, 668 F.3d at 112. In this case, the Policy states:

“Allstate will pay when an insured becomes legally obligated to pay for personal injury or property



                                                -30-
damage caused by an occurrence.” ECF 1-3 at 12 (emphases omitted).10 Therefore, defendants

contend that the Policy does not restrict coverage to injuries sustained during the Policy period.

       But, the Policy contains other language limiting the scope of its coverage. The Policy states

that it “applies to an occurrence anywhere in the world while the insurance is in force.” ECF 1-3

at 10 (second emphasis added). “Whether it is phrased as ‘during the policy period’ or ‘while the

insurance is in force,’” the resulting plain meaning is the same.” Allstate Ins. Co. v. Blue, ADC-

18-1199, 2019 WL 266281, at *3 (D. Md. Jan. 18, 2019) (citing the same language to reject the

same argument that defendants make here).            Indeed, it is difficult “to imagine any other

interpretation than what is clearly stated in the contract above.” Id.

                                       iii.   The Unavailability Rule

       Next, defendants allege that Rochkind could not obtain coverage for lead exposure after

the Lead Coverage Exclusion went into effect in 1999. Therefore, they rely on the “unavailability

rule,” which provides that when “a policyholder . . . attempts to obtain coverage but the insurance

industry refuses to offer it,” the policyholder is not accountable “for a pro rata share of costs during

periods in which insurance is not available.” ECF 25 at 13. As a result of the so called

“unavailability rule,” defendants maintain that Rochkind is not liable for a pro rata share of the

damages. Id. at 12-13.

       The Court is not persuaded by this argument. Defendants cite no authority for the existence

of such a rule in Maryland, nor could the Court find any Maryland cases discussing such a rule.

Moreover, “the vast majority of decisions applying a pro rata allocation methodology require that



__________________
        10
           As noted, after the 1999 modification, the Allstate Policy said: “Allstate will pay when
an insured becomes legally obligated to pay for personal injury, property damage or bodily injured
caused by an occurrence.” ECF 25 at 5 (internal footnotes omitted). This change does not affect
the resolution of this issue.

                                                 -31-
the policyholder contribute for ‘bare’ periods regardless of whether applicable insurance was

‘available’ or ‘unavailable.’” SEAMAN & SCHULZE § 4:3. Additionally, as Allstate notes,

defendants provide no evidence that Rochkind could not obtain insurance covering lead exposure.

See ECF 29 at 12 n.2.

       As the Roberts Court said, 668 F.3d at 113, the Court cannot “turn a blind eye” to the Policy

terms, so as to “hold an insurance company liable for risks for which it never contracted and for

which it never received premiums.” It added that the “regrettable reality” of a lack of coverage

does not permit the Court “to hold an insurance company to a contractual provision” to which it

did not agree. Id. at 115.

                                3.        Lead Coverage Exclusion

                                     i.     Pollution Exclusion

       Defendants next claim that the Endorsement does not apply to personal injuries resulting

from lead-paint inside a residence. As noted earlier, the Endorsement states, in relevant part,

ECF 1-3 at 18 (emphases in Policy):

       D. The following exclusions are added:
          10. to personal injury or bodily injury which results in any manner from any
              type of vapors, fumes, acids, toxic chemicals, toxic gases, toxic liquids,
              toxic soils, waste materials, irritants, contaminants, or pollutants, including,
              but not limited to:
              a) lead in any form;
              b) asbestos in any form;
              c) radon in any form; or
              d) oil, fuel oil, kerosene, liquid propane or gasoline intended for, or from
                  a storage tank.
                                                ***
          12. to any liability imposed upon any insured by any governmental authority
              for personal injury or bodily injury which results in any manner from, or
              for property damage consisting of, or caused by, any type of vapors,
              fumes, acids, toxic chemicals, toxic gases, toxic liquids, toxic soils, waste
              materials, irritants, contaminants, or pollutants, including, but not limited
              to:
              a) lead in any form;


                                                -32-
               b) asbestos in any form;
               c) radon in any form; or
               d) oil, fuel oil, kerosene, liquid propane or gasoline intended for, or from
                  a storage tank.

           13. to any loss, cost or expense arising out of any request, demand, or order that
               any insured test for, monitor, clean up, remove, contain, treat, detoxify, or
               neutralize, or in any way respond to or assess the effects of any vapors,
               fumes, acids, toxic chemicals, toxic gases, toxic liquids, toxic soils, waste
               materials, irritants, contaminants, or pollutants, including, but not limited
               to:
               a) lead in any form;
               b) asbestos in any form;
               c) radon in any form; or
               d) oil, fuel oil, kerosene, liquid propane or gasoline intended for, or from
                   a storage tank.

       Defendants maintain that the Lead Coverage Exclusion (i.e., Exclusion 10), which applies

to personal and bodily injury, is actually a pollution exclusion. Id. at 10-12. They claim that when

it is read in context with Exclusion 12 and Exclusion 13, it is evident that the Lead Coverage

Exclusion applies only to environmental pollution. That is, in defendants’ view, the Lead

Coverage Exclusion terminated coverage of personal injuries resulting from environmental

exposure to lead, such as “lead paint stripped from a building that contaminates the soil.” Id.

However, defendants believe that the Policy continues to cover lead paint that remains inside the

residence. Id. at 12.

       In Sullins v. Allstate Ins. Co., 340 Md. 503, 506-07, 667 A.2d 617, 618 (1995), the

Maryland Court of Appeals considered the following exclusion under the heading “Losses We Do

Not Cover”:

       We do not cover bodily injury or property damage which results in any manner
       from the discharge, dispersal, release, or escape of:
       a) vapors, fumes, acids, toxic chemicals, toxic liquids or toxic gasses;
       b) waste materials or other irritants, contaminants or pollutants.




                                               -33-
       The insurer argued that lead paint fell within the terms “contaminants” and “pollutants.”

Id. at 508, 667 A.2d at 619. The court reasoned that these two terms “are susceptible of two

interpretations by a reasonably prudent layperson.” Id. at 509, 667 A.2d at 620. “By one

interpretation, these terms encompass lead paint; by another interpretation, they apply only to cases

of environmental pollution or contamination, and not to products such as lead paint.” Id. Further,

the court was concerned that terms, like “‘contaminant,’ when viewed in isolation, are virtually

boundless, for ‘there is virtually no substance or chemical in existence that would not irritate or

damage some person or property.’” Id. at 512-13, 667 A.2d at 621 (quoting Pipefitters Welfare

Educational Fund v. Westchester Fire Ins. Co., 976 F.2d 1037, 1043 (7th Cir. 1992)).

       In light of the ambiguity, the court construed the policy against the drafter, the insurance

company. Sullins, 340 Md. at 513, 667 A.2d at 621-22. However, the court said: “‘To be sure that

lead paint poisoning claims were excluded from coverage, [the insurer] could have included a

provision . . . explicitly excluding such claims.’” Id. at 518 n.3, 667 A.2d at 624 n.3; see also

Brownlee v. Liberty Mut. Fire Ins. Co., 456 Md. 579, 587, 175 A.3d 697, 702 (2017).

       A judge in this district previously considered a pollution exclusion, but the policy defined

“pollutants” to include “‘substances which are generally recognized in industry or government to

be harmful or toxic to persons, property or the environment[.]’” Clipper Mill Fed., LLC v.

Cincinnati Ins. Co., JFM-10-1647, 2010 WL 4117273, at *7 (D. Md. Oct. 20, 2010). As a result

of the broader definition of “pollutants,” the court recognized that the pollution exclusion was not

limited to environmental pollutants. Therefore, it concluded that the exclusion applied to

“‘airborne contaminants.’” Id.

       Here, the exclusion applies to “personal injury or bodily injury which results in any manner

from any type of . . . contaminants or pollutants, including . . . [l]ead in any form[.]” ECF 1-3



                                                -34-
at 18. This provision is not “susceptible of two interpretations by a reasonably prudent layperson.”

Sullins, 340 Md. at 510, 667 A.2d at 620. Unlike the exclusion in Sullins, and akin to the expansive

definition of pollutants in Clipper Mill, the exclusion here expressly incorporates “[l]ead in any

form” into the coverage exclusion. The result is unambiguous: Lead paint poisoning is a personal

injury that results from exposure to lead paint, which is a form of lead. Defendants’ contrary

interpretation is simply too attenuated in light of the coverage exclusion’s clear reference to lead.

                          ii.   Inadequate Notice of Lead Coverage Exclusion

       Defendants contend that Rochkind received inadequate notice of the Endorsement and

therefore the Lead Coverage Exclusion. ECF 25 at 8-9. As a result, they claim that the Lead

Coverage Exclusion is invalid. Id.       Conversely, Allstate maintains that Rochkind received

sufficient notice. ECF 29 at 11-12. Further, it argues that defendants are barred from contesting

the sufficiency of the notice because Rochkind retained the policy for the full term and is only

objecting 19 years later. Id. at 9-10.

       Maryland cases are clear that an insurance policy may be considered a “renewed” policy

even though it contains new terms. See World Ins. Co. v. Perry, 210 Md. 449, 454-55, 124 A.2d

259 (1956) (stating that “parties may renew [an insurance] policy on terms different from those

contained in the original contract . . . ”); see also American Casualty Co. of Reading, Pa. v.

Resolution Trust Corp., 845 F. Supp. 318, 323 (D. Md. 1993) (observing that “Maryland

recognizes that an insurance policy may be deemed a renewal even if the terms of a predecessor

policy are changed”); accord Benner v. Nationwide Mut. Ins. Co., 93 F.3d 1228, 1236 (1996).

However, the insured can assume that the renewed policy has not changed unless the insurer has

provided proper notice of any changes. Benner, 93 F.3d at 1236; see also J.A.M. Assocs. of

Baltimore v. Western World Ins. Co., 95 Md. App. 695, 622 A.2d 818, 822 (1993); Gov’t Emps.



                                                -35-
Ins. Co. v. Ropka, 74 Md. App. 249, 267, 536 A.2d 1214, cert. denied, 312 Md. 601, 541 A.2d 964

(1988). Notification should “express the changes under a conspicuous heading on the declaration

pages or by separate endorsement mailed with the premium notice.” Benner, 93 F.3d at 1236

(internal quotation omitted).

       “Upon receipt of proper notice, the insured has the duty to read the notice, and the insurer

is not responsible for an insured’s failure to do so.” Id. at 1237 (citing Twelve Knotts Ltd.

Partnership v. Fireman’s Fund Ins. Co., 87 Md. App. 88, 103, 589 A.2d 105, 113 (1991)). Further,

the insured must promptly examine any changes in the insurance policy and notify the insurer if it

refuses to accept them. Benner, 93 F.3d at 1237. “If the insured accepts the policy or retains it for

an unreasonable length of time, the insurer may presume that [the insured] ratified any changes

and agreed to all of the terms.” Id.

       In Benner, the Fourth Circuit concluded that an amendatory endorsement provided

adequate notice of a new exclusion provision. The exclusion provision appeared “under the bold-

faced heading entitled ‘Coverage Exclusions,’” in “straightforward” and “unambiguous terms.”

Id. at 1237. The provision stated that “the policy will ‘not cover’ bodily injury to any insured or

resident family member beyond the limits required by Maryland law.” Id. The endorsement also

highlighted the document’s importance “by stating at the top, ‘[p]lease attach this important

addition to your auto policy.’” Id. And, it directed the policyholder “‘to read each endorsement

to see how your coverage may be affected,’ to save the endorsements and to contact a Nationwide

agent concerning any questions.” Id.

       Here, Allstate’s renewal policy includes three pages of specific changes to the Policy.

ECF 1-3 at 17-19. The top of the first page is titled, in large, bold-faced letters: “Policy

Endorsement.” Id. at 17. Directly under the title, a bold-faced and italicized subheading says, “The



                                                -36-
following endorsement changes your policy. Please read this document carefully and keep it

with your policy.” Id. A few lines below this subheading, another subheading, also bold-faced and

italicized, states: “This Endorsement Changes Your Policy—Keep It With Your Policy[.]” Id.

The remainder of the document contains unambiguous amendatory language. On the second page,

in a standard font and normal typeface, the text states, id. at 18:

       D. The following exclusions are added:
          10. to personal injury or bodily injury which results in any manner from any
              type of vapors, fumes, acids, toxic chemicals, toxic gases, toxic liquids,
              toxic soils, waste materials, irritants, contaminants, or pollutants, including,
              but not limited to:
              a) lead in any form;
              b) asbestos in any form;
              c) radon in any form; or
              d) oil, fuel oil, kerosene, liquid propane or gasoline intended for, or from
                  a storage tank.

       This amendatory endorsement sufficed to place Rochkind on notice of the exclusion.

Further, by paying the premium and retaining the Policy for 19 years, without objecting to the

changes, Rochkind is presumed to have ratified the changes. Benner, 93 F.3d at 1237.

             iii.       Inadequate Consideration for Lead Coverage Exclusion

       Defendants also argue that the Endorsement and its Lead Coverage Exclusion are invalid

because Rochkind received no consideration for the exclusion of coverage. ECF 25 at 10. That

is, Rochkind received no reduction in premiums even though the Policy provided less coverage

than the prior policy year. See ECF 1-3 at 6-8. Indeed, Rochkind paid $547 for three consecutive

years, starting with the Policy year beginning on June 13, 1997. Id.

       Allstate counters that defendants cannot contest the adequacy of the consideration because

Rochkind retained the Policy, without objection, for nearly two decades. ECF 29 at 9-10. It also

maintains that by refraining from increasing Rochkind’s premiums, it provided Rochkind with

consideration. Id. at 10-11.


                                                 -37-
       The elements of a contract “are offer, acceptance, and consideration.” B-Line Med., LLC

v. Interactive Digital Solutions, Inc., 209 Md. App. 22, 46, 57 A.3d 1041, 1055 (2012) (citation

omitted). Ordinarily, a contract is not enforceable unless it is supported by consideration. Harford

Cty. v. Town of Bel Air, 348 Md. 363, 381, 704 A.2d 421, 430 (1998). “In Maryland, consideration

may be established by showing ‘a benefit to the promisor or a detriment to the promisee.’” Cty.

Comm’rs for Carroll Cty. v. Forty W. Builders, Inc., 178 Md. App. 328, 384-85, 941 A.2d 1181,

1213 (citations and some internal quotation marks omitted), cert. denied, 405 Md. 63, 949 A.2d

652 (2008). The Maryland Court of Appeals has said: “A promise becomes consideration for

another promise only when it constitutes a binding obligation. Without a binding obligation,

sufficient consideration does not exist to support a legally enforceable agreement.” Cheek v.

United Healthcare of Mid-Atl., Inc., 378 Md. 139, 148, 835 A.2d 656, 661 (2003).

       Typically, a policyholder’s premium “provides consideration for the benefits provided by

the policy, no more and no less.” Ropka, 74 Md. App. at 275, 536 A.2d at 1227. However, when

an insurer renews an insurance policy, the “‘original policy premium generally will not be

considered the needed additional consideration for a [new] restrictive endorsement.’” Id. at 276,

536 A.2d at 1227 (quoting APPLEMAN, 13A INSURANCE LAW AND PRACTICE, § 7603 (2d ed. 1979))

(emphasis added) (my alteration). And, “‘where there has been no reduction in premium as

consideration for an exclusion clause reducing the coverage contracted for in [the] original policy,

the exclusion clause may be invalid for lack of adequate consideration.’” Ropka, 74 Md. App. at

276, 536 A.2d at 1227 (quoting APPLEMAN § 7603). Therefore, “[i]f it can be shown . . . that the

insured received less coverage than that for which he paid [for the original policy] and if there was

no consideration for the reduction, the attempted policy modification should be invalid for lack of

consideration.” Ropka, 74 Md. App. at 275, 536 A.2d at 1227.



                                                -38-
       However, in some cases, an insurer may reduce coverage without reducing premiums, yet

still provide adequate consideration. A “decrease in premium owing to a decrease in coverage can

be completely obliterated by a rate increase that goes into effect at the same time.” Ropka, 74 Md.

App. at 275, 536 A.2d at 1226-27. But, in cases where premiums remain flat or increase, the

insurer must provide evidence that consideration was actually given. For example, in Benner, 93

F.3d at 1239, the insureds claimed they did not receive consideration after a policy renewal

included a coverage reduction yet premiums increased 4.3%. But, the insurer provided evidence,

including testimony from an employee, that but for the coverage reduction, the insurer would have

increased premiums by 6.7%. Id. As a result, the Fourth Circuit concluded that the insurer’s

“evidence [was] sufficient to support the jury’s conclusion that merely foregoing the opportunity

to seek a greater increase constitutes valid consideration.” Id.

       In contrast, in Ropka, 74 Md. App. at 275, 536 A.2d at 1227, the Maryland Court of Special

Appeals found that the insurer provided no consideration where premiums stayed flat and the

record contained nothing “specifically indicating the authorization of a rate increase or the

establishment of applicable rates in general.”

       Here, Allstate renewed Rochkind’s policy in 1999. At that time, it limited his coverage

while the premiums remained unchanged. Allstate maintains that it provided consideration

because it did not exercise its “ability to seek a higher rate.” ECF 29 at 11. But, the record contains

no evidence that Allstate relinquished a rate increase. However, unlike the insured in Ropka, who

contested the sufficiency of the consideration within two to five years of the renewal, Rochkind

retained the Policy for nearly 20 years, “an unreasonable length of time,” before seeking to

invalidate the Policy modification for lack of the consideration. Benner, 93 F.3d at 1237 (citing




                                                 -39-
Twelve Knotts, 87 Md. App. at 103, 589 A.2d at 114). Moreover, Rochkind was on notice of the

reduction in coverage, and certainly would have known that his premiums remained flat.

       The case of AC & R Insulation Co. v. Pennsylvania Manufacturers’ Ass’n Ins. Co., 993 F.

Supp. 2d 539 (D. Md. 2014), is informative. There, the insured sought a declaratory judgment that

the insurer was obligated to provide benefits under primary and umbrella policies which were

amended to include asbestos exclusions. The amendments were made about 25 years prior to the

claim for benefits. Judge Grimm ruled that the statute of limitations and the doctrine of laches

barred the insured from claiming benefits under the insurance policy.11 He observed, id. at 548:

       An insurance policy puts an insurer on notice that it may need to defend claims—
       or defend its denial of claims—for so long as the policy remains in existence. But
       an insurer can have no way to predict whether, decades down the line, an insured
       may draw into question the very process by which the insurance policy was entered
       into, and there is no reasonable way to prepare to defend such an action other than
       retaining forever an inordinate volume of records to show the insurer’s conduct at
       the time each policy was issued. This also would put insurers at a significant
       disadvantage, as it would allow plaintiffs to keep a cause of action tucked away in
       their pocket—and maintain documentation to support their claim—with no notice
       or warning to an unwitting insurer who may be forced to defend its actions years
       later.

       Indeed, in many cases, an insurer may face insurmountable obstacles to proving that it

provided consideration for a policy written two decades earlier. The insurer would likely need to

produce actuarial data or testimony from employees who worked on the policy in question. Many

of the documents may have been destroyed pursuant to a corporate retention policy. And, many of

the employees may have left the company, become difficult to locate, or died. Even if an employee

is available, there is a good chance he or she will have no memory of a run-of-the-mill insurance

policy written twenty-years ago.




__________________
      11
         Allstate has not asserted limitations or laches.

                                               -40-
       Accordingly, because Rochkind sat on his rights for such an “unreasonable length of time,”

Allstate “may presume that [he] ratified any changes and agreed to all of the terms[,]” including

the potential lack of consideration. Benner, 93 F.3d at 1237 (citing Twelve Knotts, 87 Md. App.

at 103, 589 A.2d at 114).

                               4.      Allocation of Defense Costs

       Allstate seeks judgment limiting its liability for the cost of defending Rochkind to its pro

rata share. ECF 1 at 6. Defendants contend that, pursuant to the Policy, Allstate is obligated to

defend Rochkind and is therefore responsible for all of the defense costs. ECF 25 at 6-7. Allstate

did not respond to defendants’ argument. See ECF 29.

       In relevant part, the Policy states: “Allstate will defend an insured if sued as the result of

an occurrence covered by this policy, even if the suit is groundless, false or fraudulent.” ECF 1-3

at 14 (emphases omitted).

       Maryland law recognizes “an insurance company’s duty to defend its insured for all claims

which are potentially covered under an insurance policy.” Maryland Cas. Co., 442 Md. at 695,

114 A.3d at 682; see Walk, 382 Md. at 15, 852 A.2d at 106. “‘Even if a tort plaintiff does not

allege facts which clearly bring the claim within or without the policy coverage, the insurer still

must defend if there is a potentiality that the claim could be covered by the policy.’” Walk, 382

Md. at 15, 852 A.2d at 106 (emphasis in original) (quoting Brohawn v. Transamerica Insurance

Co., 276 Md. 396, 407-08, 347 A.2d 842, 850 (1975)). Indeed, “[i]f there is any doubt as to whether

there is a duty to defend, it is resolved in favor of the insured.” Id. at 16, 852 A.2d at 106-07.

Therefore, the insurer is obligated to defend an insured if “the underlying tort suit . . . allege[s]

action that is potentially covered by the policy, no matter how attenuated, frivolous, or illogical




                                                -41-
that allegation may be.” Sheets v. Brethren Mut. Ins. Co., 342 Md. 634, 643, 679 A.2d 540, 544

(1996) (emphasis in original); see Cochran, 337 Md. at 102-03, 651 A.2d at 861.

        Determining whether an insurer has a duty to defend is a two-step process. In Capital City,

788 F.3d at 379, the Fourth Circuit reiterated two categories of questions to resolve the issue, and

said, id. at 379:

        “(1) what is the coverage and what are the defenses under the terms and
        requirements of the insurance policy? (2) do the allegations in the tort action
        potentially bring the tort claim within the policy’s coverage? The first question
        focuses upon the language and requirements of the policy, and the second question
        focuses on the allegations of the tort suit. At times these two questions involve
        separate and distinct matters, and at other times they are intertwined, perhaps
        involving an identical issue.”

(quoting St. Paul Fire & Marine Ins. Co. v. Pryseski, 292 Md. 187, 193, 438 A.2d 282, 285 (1981));

see also Gemini Ins. Co. v. Earth Treks, Inc., 728 F. App’x 182, 184-85 (4th Cir. 2018); Maryland

Cas. Co., 442 Md. at 696, 114 A.3d at 682.

        Therefore, in determining whether an insurer is obligated to defend a tort action, courts

applying Maryland law first determine the coverage and defenses under the terms and requirements

of the insurance contract, and in accordance with the principles of contract construction, as outlined

above. Capital City, 788 F.3d at 379. As noted, in conducting this analysis, courts apply “ordinary

contract principles to insurance contracts.” Id.; see Maryland Cas. Co., 442 Md. at 695, 114 A.3d

at 681. Thus, the determination of coverage turns on “‘the relevant policy provisions.’” Capital

City, 788 F.3d at 379 (quoting Perini/Tompkins Joint Venture v. Ace Am. Ins. Co., 738 F.3d 95,at

101); see Harleysville Preferred Ins. Co. v. Rams Head Savage Mill, LLC, 237 Md. App. 705, 721,

187 A.3d 797, 806 (2018); Prince George’s Cty., 388 Md. at 173, 879 A.2d at 88.

        To my knowledge, Maryland courts have not directly addressed the allocation of a portion

of defense costs to the insured in the context of a continuous injury dispute. See SEAMAN &



                                                -42-
SCHULZE, app. A (50-state survey of allocation decisions with a focus on decisions addressing

allocation methodology). Nevertheless, in other contexts, the Fourth Circuit, the Maryland Court

of Special Appeals, and other judges in this District have explicitly “endorsed the method of

apportionment applied in Insurance Co. of North America v. Forty-Eight Insulations, Inc., 633

F.2d 1212 (6th Cir. 1980).” Nationwide Mut. Ins. Co. v. Lafarge Corp., No. CIV.A. H-90-2390,

1994 WL 706538, at *10 (D. Md. June 22, 1994); see also Roberts, 668 F.3d at 113; Lafarge Corp.

v. Nat’l Union Fire Ins. Co. of Pittsburgh, 935 F. Supp. 675, 688 (D. Md. 1996); Utica, 145 Md.

App. at 313, 802 A.2d at 1104.

       In Forty-Eight Insulations, Inc., 633 F.2d 1212, an asbestos manufacturer faced several

lawsuits for failure to warn asbestos workers and other users of its products that asbestos was a

dangerous product. The litigants alleged exposure over a twenty-year period. During this period,

the manufacturer had several insurers, but went uncovered for a portion of the period.

       The manufacturer and its insurers disputed the allocation of the costs of defending the

manufacturer from the onslaught of asbestos suits. The Sixth Circuit explained the manufacturer’s

position, Forty-Eight, Inc., 633 F.2d at 1224:

                Forty-Eight argues that the insurer’s obligation to defend is very broad-
       broader than its obligation to indemnify. Under the very wording of the insurance
       policies, the insurance companies had a duty to defend based on the allegations in
       the complaint, even if the allegations are [“]groundless, false, or fraudulent . . .”
                Forty-Eight argues further that the duty to defend is sufficiently broad so
       that it arises when one count of the complaint is within policy coverage and other
       counts are not. In many such cases, courts have not permitted apportionment of
       defense costs between the insurer and the insured. From these cases, Forty-Eight
       argues that so long as any insurance company had a duty to defend, it (Forty-Eight)
       should not be liable for any costs of defense, even if part or most of the underlying
       lawsuit concerned periods of time when Forty-Eight was uninsured.

       The court acknowledged that insurers often bear the full cost of defending the policyholder

“when there is no reasonable means of prorating the costs of defense between the covered and the



                                                 -43-
not-covered items.” Id. (internal quotation omitted). But, the court concluded that when the costs

of defending covered and non-covered risks can be easily apportioned, the insurer is responsible

only for the cost of defending the covered risk. The court reasoned, id. at 1224-25:

       The duty to defend arises solely under contract. An insurer contracts to pay the
       entire cost of defending a claim which has arisen within the policy period. The
       insurer has not contracted to pay defense costs for occurrences which took place
       outside the policy period. Where the distinction can be readily made, the insured
       must pay its fair share for the defense of the non-covered risk.

       Further, the court explained: “Were we to adopt [the manufacturer’s] position on defense

costs a manufacturer which had insurance coverage for only one year out of 20 would be entitled

to a complete defense of all asbestos actions the same as a manufacturer which had coverage for

20 years out of 20.” Id. at 1225. Therefore, it reasoned that defense costs, like damages, should

be allocated on a pro rata basis.

       The logic of Forty-Eight Institutions is compelling. On the other hand, Maryland has a

strong presumption in favor of an insurer’s duty to defend. Cochran, 337 Md. at 107, 651 A.2d at

863-64 (“[W]here a potentiality of coverage is uncertain from the allegations of a complaint, any

doubt must be resolved in favor of the insured.”).         The Maryland Court of Appeals has

characterized the duty to defend as “litigation insurance.” Brohawn, 276 Md. at 410, 347 A.2d

at 851. Furthermore, by “clear and unequivocal language,” Allstate “has assumed the obligation

of relieving its insured of the expense of defending an action alleging and seeking damages within

the policy coverage.” Id.; see ECF 1-3 at 14 (“Allstate will defend an insured if sued as the result

of an occurrence covered by this policy, even if the suit is groundless, false or fraudulent.”)

(emphases omitted).




                                               -44-
        The parties’ briefing on this issue only superficially addresses the complexity of resolving

these potentially conflicting lines of cases. In light of the importance of this issue and the brevity

of the parties’ briefing, I decline to resolve the issue at this juncture.

                                    5.      The Exposure Period

        Allstate contends that, pursuant to the Fourth Circuit’s holding in Roberts, supra, 668 F.3d

106, the end of the exposure period under the pro rata method is the date of the final test showing

an elevated blood lead level.         ECF 22-1 at 10. Therefore, citing Sherald’s answers to

interrogatories, Allstate argues that Sherald was exposed to lead at Rochkind’s property “from his

birth on March 6, 1996 until his last blood lead level on September 27, 2006.” ECF 22-1 at 10

(citing ECF 22-2 at 5, 8-9).

        Defendants assert that Allstate has assumed that “because Sherald had an elevated blood

lead level of 10 mcg/dL in 2006, his lead exposure must have extended until that time.” ECF 25

at 33. Further, they argue that Sherald’s Tort Case alleged exposure only through June 13, 1999.

ECF 25 at 33, 44; see ECF 1-2 at 13, 15.12

        In support of these assertions, defendants make several representations about the testimony

of their expert witnesses.        However, the Court cannot consider an attorney’s unsworn

representations as valid evidentiary material under Rule 56(c). See Rountree v. Fairfax Cty. Sch.

Bd., 933 F.2d 219, 223 (4th Cir. 1991) (“The arguments of counsel, absent any evidence such as

sworn affidavits accompanying objections to a motion for summary judgment, fail to meet the

evidentiary standard necessary to create a genuine issue of material fact.”); see also WRIGHT &

MILLER § 2738 (“[A]n attorney’s affidavit is admissible only to prove facts that are within the


__________________
       12
          As noted earlier, the Tort Case Complaint seems to have alleged exposure to lead dating
from Sherald’s birth until the time suit was filed in 2017. See ECF 1-2, ¶¶ 5-7.


                                                  -45-
attorney’s personal knowledge and as to which the attorney is competent to testify; an affidavit

stating what the attorney believes or intends to prove at trial will be disregarded.”).      Rather,

“materials in the record,” such as depositions, documents, and stipulations, must show that there

is no dispute of material fact. See Fed. R. Civ. P. 56(a).

       Defendants also submitted the affidavit of Paul Rogers, M.D. ECF 38-1. Dr. Rogers stated

that he has “served as an expert pediatrician in approximately 75 lead paint poisoning cases” and

has been “qualified as an expert in pediatrics and childhood poisoning in the Circuit Court for

Baltimore City.” Id. ¶ 4. According to Dr. Rogers, most ingestion of lead occurs when a child is

between the ages of 8 months and 3 years old. Id. ¶ 11. In his opinion, “within a reasonable degree

of medical probability,” Sherald “was exposed to flaking and chipping lead paint and leaded dust

at [the Property] from approximately the age of 9 months to at least his third birthday[.]” Id. ¶ 14.

He also opined that “the blood tests that were recorded on April 26, 2000, when Malik was 4 years

old, and on September 27, 2006, when Malik was 10 ½ years old, were the result of lead that was

stored in his body from the exposure that occurred by his 3rd birthday.” Id. Further, Dr. Rogers

stated that, in his opinion, Sherald’s “exposure to lead . . . from approximately 9 months until 3

years of age, was a substantial contributing factor to causing permanent brain damage to Malik

Sherald[.]” Id. ¶ 16.

       As noted, a court must determine the appropriate end date based on the evidence in the case

before it. Jacob Dackman, 2017 WL 4098749, at *3. In Roberts and Jacob Dackman, the courts

reviewed the records from the underlying state court trials. Here, the underlying Tort Case settled

without a trial, and the parties have submitted only two exhibits (ECF 22-2; ECF 38-1) that are

relevant to the analysis. See Sherald v. Rochkind, ECF 56/0. And, regardless of whether I may




                                                 -46-
consider the affidavit of Dr. Rogers, which Allstate has moved to strike (ECF 39), there is not

enough evidence in the record for the Court to resolve this fact-bound inquiry. See ECF 40.

       Accordingly, I reach no conclusion as to the length of the exposure period. And, I shall

deny, as moot, Allstate’s motion to strike.

                                        VI.   Conclusion

       For the foregoing reasons, I shall deny the Allstate Motion, the defendants’ Cross Motion,

and Allstate’s motion to strike.

       The parties shall be directed to submit a proposed scheduling order, jointly if possible,

concerning the remaining issues.

       An Order follows.

Date: March 31, 2019                                              /s/
                                                           Ellen Lipton Hollander
                                                           United States District Judge




                                              -47-
